




SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT (this “Amendment”) is entered into as of March 27, 2014, by and
among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”) and STARTEK, INC., a
Delaware corporation, STARTEK USA, INC. , a Colorado corporation, and STARTEK
HEALTH SERVICES, INC., a Colorado corporation (each a “Borrower”).
RECITALS
Each Borrower and Lender are parties to a Credit and Security Agreement dated as
of February 28, 2012 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.
Each Borrower has requested that certain amendments be made to the Credit
Agreement, which Lender is willing to make pursuant to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Schedule 1.1 of the Credit Agreement is
amended by adding or amending and restating, as the case may be, the following
definitions (in the case of “Eligible Accounts,” there is no change to any part
of the definition except subsection (k)):
“Eligible Accounts” means those Accounts created by each Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of Goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion. In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash. Eligible Accounts shall not include the following:
(k)    Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors (other than AT&T Services, Inc., T-Mobile USA, Inc. and Comcast
Corporation) whose total obligations owing to Borrower exceed twenty percent
(20%) of the aggregate amount of all otherwise Eligible Accounts, such Accounts
owing by AT&T Services, Inc. which exceed thirty-five percent (35%) of the
aggregate amount of all otherwise Eligible Accounts, such accounts owing by
T-Mobile USA, Inc. which exceed forty-five percent (45%) of the aggregate

{Z0026725/1 }    

--------------------------------------------------------------------------------




amount of all otherwise Eligible Accounts, such Accounts owing by Comcast
Corporation which exceed forty percent (40%) of the aggregate amount of all
otherwise Eligible Accounts, and the accounts owing by AT&T Services, Inc.,
T-Mobile USA and Comcast Corporation which, combined, exceed eighty-five percent
(85%) of the aggregate amount of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of the foregoing applicable percentages
may be deemed Eligible Accounts), such percentages being subject to reduction if
the creditworthiness of such Account Debtor deteriorates; provided, however,
that so long as the Citibank Supplier Agreement has not been terminated,
Eligible Accounts shall not include any Accounts owing by AT&T Services, Inc. to
any Borrower.
“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries on a consolidated basis for any period, the ratio of (i) EBITDA for
such period, minus (a) Non-Financed Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period, (b) cash
income taxes paid during such period, to the extent greater than zero, and (c)
all Restricted Junior Payments consisting of Pass-Through Tax Liabilities to
(ii) Fixed Charges for such period.
2.    Section 8(a). Section 8(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(a)    Minimum Adjusted EBITDA. Achieve Adjusted EBITDA, measured on a
month-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

{Z0026725/1 }    -2-

--------------------------------------------------------------------------------




Applicable Amount
Applicable Period
$5,000,000
For the 12-month period
ending March 31, 2014
$5,000,000
For the 12-month period
ending April 30, 2014
$4,000,000
For the 12-month period
ending May 31, 2014
$3,000,000
For the 12-month period
ending June 30, 2014
$3,000,000
For the 12-month period
ending July 31, 2014
$1,500,000
For the 12-month period
ending August 31, 2014
$2,000,000
For the 12-month period
ending September 30, 2014
$2,000,000
For the 12-month period
ending October 31, 2014
$2,000,000
For the 12-month period
ending November 30, 2014
$4,000,000
For the 12-month period
ending December 31, 2014
$4,000,000
For the 12-month period
ending January 31, 2015
$4,000,000
For the 12-month period
ending February 28, 2015
$4,000,000
For the 12-month period
ending March 31, 2015



3.    Section 8(b). Section 8(b) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(b)    Non-Financed Capital Expenditures. Incur or contract to incur
Non-Financed Capital Expenditures, measured on a month-end basis, in an amount
less than or equal to the applicable amount set forth in the following table for
the applicable period set forth opposite thereto:

{Z0026725/1 }    -3-

--------------------------------------------------------------------------------




Applicable Amount
Applicable Period
$15,000,000
For the 12-month period
ending March 31, 2014
$15,000,000
For the 12-month period
ending April 30, 2014
$15,000,000
For the 12-month period
ending May 31, 2014
$16,000,000
For the 12-month period
ending June 30, 2014
$16,000,000
For the 12-month period
ending July 31, 2014
$16,000,000
For the 12-month period
ending August 31, 2014
$15,000,000
For the 12-month period
ending September 30, 2014
$15,000,000
For the 12-month period
ending October 31, 2014
$12,000,000
For the 12-month period
ending November 30, 2014
$12,000,000
For the 12-month period
ending December 31, 2014
$12,000,000
For the 12-month period
ending January 31, 2015
$12,000,000
For the 12-month period
ending February 28, 2015
$12,000,000
For the 12-month period
ending March 31, 2015



4.    Section 12. For purposes of Section 12 (Notices), the contact information
for Lender is hereby amended and restated in its entirety to read as follows:
If to Lender:    WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC 7300-210
1740 Broadway
Denver, CO 80274
Attn: Karen S. Kenney
Fax No.: (303) 863-4904
    
with courtesy copies to

{Z0026725/1 }    -4-

--------------------------------------------------------------------------------




(which shall not constitute
Notice for purposes of this
Section 12):    
Markus Williams Young & Zimmermann LLC
1700 Lincoln Street, Suite 4550
Denver, CO 80203
Attn: Thomas H. Keyse, Esq.
Fax No.: (303) 830-0809


5.    Schedule 2.12. Schedule 2.12 (Fees) to the Credit Agreement is hereby
amended by amending and restating subsection (f) of the Monthly Fees section of
the schedule to read in its entirety as follows:
“(f) Lockbox Waiver Fee. Until such time as the Citibank Supplier Agreement is
terminated, and no Account Debtor of any Borrower is permitted to make payments
directly to the Designated Account, a Lockbox Waiver Fee of $2,000 per month;
provided, however, that the Lockbox Waiver Fee shall not be payable until on and
after the first month in which any Account Debtor payment is made directly to
the Designated Account.”
6.    Compliance Certificate. The form of Compliance Certificate attached as
Exhibit A to the Credit Agreement is hereby amended and restated in its entirety
by the form of Compliance Certificate attached as Exhibit A to this Amendment.
7.    Schedule 5.26(a). The form of Schedule 5.26(a) (Owned Real Estate)
attached as part of Exhibit E to the Credit Agreement is hereby amended and
restated in its entirety by the form of Schedule 5.26(a) attached as part of
Exhibit E to this Amendment.
8.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
9.    Amendment Fee. Each Borrower agrees, jointly and severally, to pay Lender
as of the date hereof a fully earned, non-refundable fee in the amount of
$10,000.00 in consideration of Lender’s execution and delivery of this
Amendment.
10.    Conditions Precedent. This Amendment shall be effective when Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to Lender in its sole discretion:
(a)    The Acknowledgment and Agreement of each of StarTek Canada Services,
Ltd., StarTek Honduras, SA de CV, StarTek International Limited and StarTek
Philippines, Inc. (each a “Subordinated Creditor”) set forth at the end of this
Amendment, duly executed by each Subordinated Creditor.
(b)    Payment of the fee described in Paragraph 9.

{Z0026725/1 }    -5-

--------------------------------------------------------------------------------




(c)    Such other matters as Lender may require.
11.    Representations and Warranties. Each Borrower hereby represents and
warrants to Lender as follows:
(a)    Each Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and each of this
Amendment and all such other agreements and instruments has been duly executed
and delivered by each Borrower and constitutes the legally valid and binding
agreement and obligation of such Person, enforceable against such Person in
accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
(b)    The execution, delivery and performance by each Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Borrower, the Governing Documents of such Person, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Person, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Borrower except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of any Borrower, other than
Permitted Liens, or (iv) require any approval of any Borrower’s interest holders
or any approval or consent of any Person under any Material Contract of any
Borrower, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts, for
consents or approvals, the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change.
(c)    All of the representations and warranties contained in Exhibit D of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
12.    References; Affirmation. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby. The existing Loan
Documents, except as amended by this Amendment or, as applicable, as amended (or
amended and restated) by a separate agreement or instrument in connection
herewith, shall remain in full force and effect, and each of them is hereby
ratified and confirmed by each Borrower and Lender. Each Borrower and Lender
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Collateral granted pursuant to the Credit Agreement or any of the other Loan
Documents evidencing,

{Z0026725/1 }    -6-

--------------------------------------------------------------------------------




governing or creating a Lien on the Collateral. Each Borrower hereby ratifies
and reaffirms any and all grants of the Liens to Lender on the Collateral as
security for the Obligations, and acknowledges and confirms that the grants of
the Liens to Lender on the Collateral: (i) represent continuing Liens on all of
the Collateral, (ii) secure all of the Obligations, and (iii) represent valid
first Liens on all of the Collateral, subject only to the Permitted Liens. The
Credit Agreement, as amended by this Amendment, will be construed as one
agreement.
13.    No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Loan Document or other
document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Amendment.
14.    Release. Each Borrower, and each Subordinated Creditor by signing the
Acknowledgment and Agreement of Subordinated Creditors set forth below, hereby
absolutely and unconditionally releases and forever discharges Lender, and any
and all participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents, attorneys and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which any Borrower or
Subordinated Creditor has had, now has or has made claim to have against any
such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
15.    Costs and Expenses. Each Borrower hereby reaffirms its joint and several
agreement under the Credit Agreement to pay or reimburse Lender on demand for
all costs and expenses incurred by Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, each Borrower
specifically agrees to pay all fees and disbursements of counsel to Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. Each
Borrower hereby agrees that Lender may, at any time or from time to time in its
sole discretion and without further authorization by any Borrower, make a loan
to any Borrower under the Credit Agreement, or apply the proceeds of any loan,
for the purpose of paying any such fees, disbursements, costs and expenses.
16.    Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Subordinated Creditors may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this

{Z0026725/1 }    -7-

--------------------------------------------------------------------------------




Amendment by telefacsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Amendment but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.
17.    Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt performance of, all Obligations under this Amendment.
[Signatures on the next page]



{Z0026725/1 }    -8-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:  /s/ Karen S. Kenney         
Name: Karen S. Kenney
Title: Authorized Signatory
STARTEK, INC.




By:   /s/ Lisa Bullington-Weaver        
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer


STARTEK USA, INC.




By:   /s/ Lisa Bullington-Weaver        
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer


STARTEK HEALTH SERVICES, INC.




By:   /s/ Lisa Bullington-Weaver           
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer





                            



{Z0026725/1 }    Signature Page to Sixth Amendment
to Credit and Security Agreement

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
The undersigned, each a subordinated creditor of StarTek, Inc. (“StarTek”),
StarTek USA, Inc. (“StarTek USA”) and StarTek Health Services, Inc. (“StarTek
Health Services”) to Wells Fargo Bank, National Association ( “Lender”),
pursuant to an Intercompany Subordination Agreement dated as of February 28,
2012 (the “Intercompany Subordination Agreement”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in Paragraph 14 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Lender pursuant to the
terms of the Intercompany Subordination Agreement; (iv) acknowledges that
effective September 24, 2013, all references in the Intercompany Subordination
Agreement to: (a) “Borrower” shall be deemed to refer to any of StarTek, StarTek
USA and StarTek Health Services, (b) “Borrowers” shall be deemed to refer to
StarTek, StarTek USA and StarTek Health Services, collectively, (c) “Company”
shall be deemed to refer to any of StarTek, StarTek USA, StarTek Health
Services, StarTek Canada Services, Ltd. (“StarTek Canada”), StarTek Honduras, SA
de CV (“StarTek Honduras”), StarTek International Limited (“StarTek
International”) and StarTek Philippines, Inc. (“StarTek Philippines”), and (d)
“Companies” shall be deemed to refer to StarTek, StarTek USA, StarTek Health
Services, StarTek Canada, StarTek Honduras, StarTek International and StarTek
Philippines, collectively, and (v) acknowledges that Lender may amend, restate,
extend, renew or otherwise modify the Loan Documents (other than the
Intercompany Subordination Agreement) and any indebtedness or agreement of any
Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the obligations of the undersigned under the Intercompany
Subordination Agreement.


STARTEK CANADA SERVICES, LTD. 

By:    /s/ Lisa Bullington-Weaver         
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer
STARTEK INTERNATIONAL LIMITED 

By:   /s/ Lisa Bullington-Weaver           
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer
STARTEK HONDURAS, SA de CV 

By:  /s/ Chad A. Carlson            
Name: Chad A. Carlson
Title: President and Chief Executive Officer
STARTEK PHILIPPINES, INC.  

By:   /s/ Chad A. Carlson            
Name: Chad A. Carlson
Title: President and Chief Executive Officer






{Z0026725/1 }    Acknowledgement and Agreement of
Subordinated Creditors to Sixth Amendment
to Credit and Security Agreement

--------------------------------------------------------------------------------




EXHIBIT A


TO CREDIT AND SECURITY AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]
To:    Wells Fargo Bank, National Association
MAC 7300-210
1740 Broadway
Denver, CO 80274
Attn: Karen Kenney


Re:    Compliance Certificate dated             , 20__
Ladies and Gentlemen:
Reference is made to that certain Credit and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of February 28, 2012, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“Lender”), and STARTEK, INC., STARTEK USA, INC. and
STARTEK HEALTH SERVICES, INC. (each a “Borrower” and collectively, the
“Borrowers”). Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned chief
financial officer of each of StarTek, Inc., StarTek USA, Inc. and StarTek Health
Services, Inc. hereby certifies that:
1.    The financial information of each Borrower and its Subsidiaries furnished
to Lender pursuant to Section 6.1 of the Credit Agreement has been prepared in
accordance with GAAP (except for year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of each Borrower and its Subsidiaries.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of each Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default.

{Z0026725/1 }    Exhibit A - 1

--------------------------------------------------------------------------------




4.    The representations and warranties of each Borrower and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except to the
extent they relate to a specified date).
5.    Each Borrower and its Subsidiaries are in compliance with the applicable
covenants contained in Section 8 of the Credit Agreement as demonstrated on
Schedule 1 hereof.
6.    The Citibank Supplier Agreement has not been amended, supplemented,
modified or terminated without Lender’s prior written consent.
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, 201__.




STARTEK, INC.


By:                         
Name:                        
Title:    Chief Financial Officer


STARTEK USA, INC.


By:                         
Name:                        
Title:    Chief Financial Officer


STARTEK HEALTH SERVICES, INC.


By:                         
Name:                        
Title:    Chief Financial Officer

{Z0026725/1 }    Exhibit A - 2

--------------------------------------------------------------------------------









{Z0026725/1 }    Exhibit A - 3

--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE
1.    Minimum Adjusted EBITDA.
Borrowers’ and their Subsidiaries’ Adjusted EBITDA, measured on a month-end
basis, for the [__] month period ending _________, 201__ is $___________, which
[does/does not] satisfy the minimum Adjusted EBITDA requirement set forth in
Section 8 of the Credit Agreement (and copied below) for the corresponding
period.
Applicable Amount
Applicable Period
$5,000,000
For the 12-month period
ending March 31, 2014
$5,000,000
For the 12-month period
ending April 30, 2014
$4,000,000
For the 12-month period
ending May 31, 2014
$3,000,000
For the 12-month period
ending June 30, 2014
$3,000,000
For the 12-month period
ending July 31, 2014
$1,500,000
For the 12-month period
ending August 31, 2014
$2,000,000
For the 12-month period
ending September 30, 2014
$2,000,000
For the 12-month period
ending October 31, 2014
$2,000,000
For the 12-month period
ending November 30, 2014
$4,000,000
For the 12-month period
ending December 31, 2014
$4,000,000
For the 12-month period
ending January 31, 2015
$4,000,000
For the 12-month period
ending February 28, 2015
$4,000,000
For the 12-month period
ending March 31, 2015



2.    Non-Financed Capital Expenditures.

{Z0026725/1 }    Exhibit A – Schedule 1-1



--------------------------------------------------------------------------------




Borrowers’ and their Subsidiaries Non-Financed Capital Expenditures, measured on
a month-end basis, for the [__] month period ending _________, 201__ were
$___________, which [is/is not] an amount less than or equal to the applicable
amount set forth in Section 8 of the Credit Agreement (and copied below) for the
corresponding period.
Applicable Amount
Applicable Period
$15,000,000
For the 12-month period
ending March 31, 2014
$15,000,000
For the 12-month period
ending April 30, 2014
$15,000,000
For the 12-month period
ending May 31, 2014
$16,000,000
For the 12-month period
ending June 30, 2014
$16,000,000
For the 12-month period
ending July 31, 2014
$16,000,000
For the 12-month period
ending August 31, 2014
$15,000,000
For the 12-month period
ending September 30, 2014
$15,000,000
For the 12-month period
ending October 31, 2014
$12,000,000
For the 12-month period
ending November 30, 2014
$12,000,000
For the 12-month period
ending December 31, 2014
$12,000,000
For the 12-month period
ending January 31, 2015
$12,000,000
For the 12-month period
ending February 28, 2015
$12,000,000
For the 12-month period
ending March 31, 2015



3.    Fixed Charge Coverage Ratio Calculation; Applicable Interest Rate Margin.
Borrowers’ and their Subsidiaries Fixed Charge Coverage Ratio, measured on a
trailing twelve-month basis for the month ended [______________, 201_], was
[___]:1.0, which

{Z0026725/1 }    Exhibit A – Schedule 1-2



--------------------------------------------------------------------------------




means that as of the date of determination, the Interest Rate Margin is as set
forth in Level [I/II] of the following table:
            Level
Fixed Charge Coverage Ratio         Calculation
      Interest Rate Margin
I
If the Fixed Charge Coverage Ratio is less 1.5:1.0
3%
II
If the Fixed Charge Coverage Ratio is equal to or greater than 1.5:1.0
2.50%



4.    Citibank Supplier Agreement.
The Citibank Supplier Agreement [has/has not] been amended, supplemented,
modified or terminated without Lender’s prior written consent. [Any applicable
amendments, supplements, modifications or terminations are described as
follows:]



{Z0026725/1 }    Exhibit A – Schedule 1-3



--------------------------------------------------------------------------------




Schedule 5.26(a)


TO INFORMATION CERTIFICATE




Owned Real Estate


1.
407 2nd Street, Laramie, WY 82070 [owned by StarTek USA, Inc.]

2.
116 E. Randolph Ave, Enid, OK 73701 [owned by StarTek USA, Inc.]




{Z0026725/1 }    Exhibit E – Schedule 5.26(a)

